Order filed September 9, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-08-00354-CV
                                    ____________

                          BUSTER SIDNEY, Appellant

                                          V.

                      EQUISTAR CHEMICALS, Appellee


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 34263

                                      ORDER

       On January 15, 2009, this court abated this appeal because appellee
petitioned for voluntary bankruptcy in the United States Bankruptcy Court for the
Southern District of New York, under cause number 09-10023. See Tex. R. App. P.
8.2.

       Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed on April 22, 2021. The
parties did not advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.



                                  PER CURIAM

Panel Consists of Justices Jewell, Spain, Wilson.